ORDER
The respondent Thomas C. Dillon, by opinion of this court filed July 26, 1985, was suspended from the practice of law indefinitely with the right to apply to this court after a period of one year for reinstatement. The respondent has now applied for reinstatement and has furnished to this court proof that restitution to the complainant has been made satisfactory to the Lawyers Professional Responsibility Board, that he has successfully completed the multi-state professional responsibility examination; that he has paid the costs and disbursements that were taxed in the original matter, that he has satisfied the requirements under the Rules for Continuing Legal Education, and that he has satisfied a complaint of the Department of Revenue. The respondent has likewise furnished to this court an order of a panel of the Lawyers Professional Responsibility Board advising the court that the respondent has complied with all conditions entitling him to reinstatement, and therefore has recommended to this court that the respondent be reinstated to the practice of law in this state.
Based upon the foregoing and upon the request of the Director of Lawyers Professional Responsibility, the court will dispense with a referee hearing, briefing or an oral argument in this matter.
The court being advised herein as set forth hereinabove NOW ORDERS:
That the respondent Thomas E. Dillon is hereby reinstated to the unrestricted practice of law in the State of Minnesota.